Citation Nr: 0325531	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  97-25 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD), on appeal from an 
original grant of service connection. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


REMAND

Previously, on November 14, 2002, the Board of Veterans' 
Appeals (BVA or Board) ordered further development in your 
case.  Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  
	
1.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded a PTSD examination to ascertain 
the current severity of the service-
connected PTSD.  Send the claims folder to 
the examiner for review.
Ask the examiner to review the pertinent 
evidence in the veteran's claim file prior 
to the examination, to include any VA 
outpatient medical records associated with 
the file pursuant to the instructions in 
this development memo, and with particular 
attention to the report of a June 1996 VA 
PTSD examination that is already in the 
file.  Advise the examiner that, since the 
veteran filed his claim for service 
connection for PTSD in March 1996 (i.e., 
prior to the effective date of the 1996 
revision of the VA regulations addressing 
the rating of service-connected mental 
disorders), the sets of rating criteria in 
effect prior and after that revision have 
to be considered.  Therefore, he or she 
should provide, in the examination report, 
(a) an assessment of whether the social 
and industrial impairment caused by the 
veteran's PTSD is less than definite, 
definite, considerable, severe, or total; 
and (b) an opinion as to the degree of 
social and occupational impairment caused 
by the veteran's PTSD, in terms, for 
example, of his ability (or inability) to 
perform occupational tasks due to symptoms 
as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic 
sleep impairment, and mild memory loss; or 
the manifestation of reduced reliability 
and productivity due to symptoms such as 
flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, 
panic attacks, difficulty in understanding 
complex commands, impairment of short and 
long-term memory, impaired judgment and/or 
abstract thinking, disturbances of 
motivation and mood, and difficulty in 
establishing and maintaining effective 
work and social relationships.

More severe symptoms, such as suicidal 
ideation, obsessional rituals which 
interfere with routine activities, 
intermittently illogical, obscure, or 
irrelevant speech, near-continuous panic 
or depression affecting the ability to 
function independently, appropriately and 
effectively, impaired impulse control, 
spatial disorientation, and neglect of 
personal appearance and hygiene, should 
also be reported, if present.

The examiner should render a diagnosis in 
conformity with the DSM-IV criteria, 
including a current Global Assessment of 
Functioning (GAF) score.  The examiner 
should also clarify whether current 
symptoms of the veteran's PTSD are more 
severe than the symptoms reported in June 
1996, and if so, separate GAF scores and 
assessments of the severity of the PTSD 
should be reported.

The examiner should be asked to provide a 
complete rationale for all of his or her 
opinions and conclusions in the 
examination report.
	
2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. Garvin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


